DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.			Regarding the claims, the claim state the first and second base station communicate with a base station controller in parallel and the first base station and the base station controller transmit notifications regarding communications, where the specification and drawing have no mention of the base station controller.  Neither the specification or drawing mention a base station controller, nor the base station controller transmitting and receiving particular notifications to and from a first base station.			The Applicant responds to this issue stating there is a mistranslation and the radio network controller briefly mentioned in the specification should have been the base station controller.  The Applicant amended the specification and changed the single mention of the RNC to the BSC.  There is still no description of the RNC or BSC performing these limitations.  See Fig. 1 of prior art US 8,774,167, 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liao  (US 2013/0250881, hereinafter Liao, claiming priority date of provisional application 61/615,062) and in view of Iguchi et al (US 2005/0147065, hereinafter Iguchi).

Regarding claim 13, Liao discloses a mobile communication system (Fig. 10a/b), comprising: a first base station and a second base station that communicate with a user equipment in parallel (UE connected to two eNBs at the same time, example Fig. 10a/b), wherein the first base station transmits, to the second base station, a notification regarding communication by the first base station and the second base station with the user equipment in parallel, the second base station transmits, to the first base station, a notification regarding communication by the first base station and the second base station with the user equipment in parallel (PeNB and SeNB connected via X2 interface and X2 exchanges are needed for configuration, Para [0064], performing inter-eNB configuration which is a negotiation process between both eNBs, other negotiation and coordination can be done as well between eNBs, Para [0066], also see pages 20, 23, 28 from provisional 61/615,062),											the first base station transmits, to the user equipment, a notification regarding communication by in one case, PeNB has the only RRC connection to the UE, Para [0064], UE configured for inter-eNB carrier aggregation, Para [0066] and RRC exchange between PeNB and UE, Fig. 7, RRC RE-Config message between PeNB and UE for inter-eNB CA configuration, step 717, also see page 28 from provisional 61/615,062);											but does not disclose the first base station and the second base station communicate with a base station controller in parallel, the first base station transmits, to the base station controller, a notification regarding communication by the first base station and the second base station with the base station controller in parallel and the base station controller transmits, to the first base station, a notification regarding communication by the first base station and the second base station with the base station controller in parallel.  Iguchi discloses the base station controller communicates with first and second base stations and the BSC controls the first and second base stations, and the mobile station can communicate simultaneously to both base stations as well, where the base station controller exchanges messages with each base station, Para [0019]/Fig. 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Iguchi in the system of Liao in order to improve efficient use of channel assigned with variable amounts of bandwidth.
Regarding claim 19, Liao discloses a base station (eNB, Fig. 10a/b) that communicates with a user equipment in parallel with another base station, wherein the base station transmits, to the other base station, a notification regarding communication by the base station with the user equipment in parallel with the other base station, the base station receives, from the other base station, a notification regarding communication by the base station with the user equipment in parallel with the other base station (PeNB and SeNB connected via X2 interface and X2 exchanges are needed for configuration, Para [0064], performing inter-eNB configuration which is a negotiation process between both eNBs, other negotiation and coordination can be done as well between eNBs, Para [0066], also see pages 20, 23, 28 from provisional 61/615,062), the base station transmits, to in one case, PeNB has the only RRC connection to the UE, Para [0064], UE configured for inter-eNB carrier aggregation, Para [0066] and RRC exchange between PeNB and UE, Fig. 7, RRC RE-Config message between PeNB and UE for inter-eNB CA configuration, step 717, also see page 28 from provisional 61/615,062); but does not disclose the first base station and the second base station communicate with a base station controller in parallel, the first base station transmits, to the base station controller, a notification regarding communication by the first base station and the second base station with the base station controller in parallel and the base station controller transmits, to the first base station, a notification regarding communication by the first base station and the second base station with the base station controller in parallel.  Iguchi discloses the base station controller communicates with first and second base stations, and the mobile can communicate simultaneously to both stations as well, where the base station controller exchanges messages with each base station, Para [0019]/Fig. 1.
Regarding claim 20, Liao discloses a base station (eNB, Fig. 10a/b) that communicates with a user equipment in parallel with another base station, wherein the base station receives, from the other base station, a notification regarding communication by the base station with the user equipment in parallel with the other base station, and the base station transmits, to the other base station, a notification regarding communication by the base station with the user equipment in parallel with the other base station (PeNB and SeNB connected via X2 interface and X2 exchanges are needed for configuration, Para [0064], performing inter-eNB configuration which is a negotiation process between both eNBs, other negotiation and coordination can be done as well between eNBs, Para [0066], also see pages 20, 23, 28 from provisional 61/615,062); but does not disclose the first base station and the second base station communicate with a base station controller in parallel, the first base station transmits, to the base station controller, a notification regarding communication by the first base station and the second base station with the base station controller in parallel and the base station controller transmits, to the first base station, a notification regarding the base station controller communicates with first and second base stations, and the mobile can communicate simultaneously to both stations as well, where the base station controller exchanges messages with each base station, Para [0019]/Fig. 1.
Regarding claim 21, Liao discloses a user equipment (UE, Fig. 10a/b) that communicates with a first base station and a second base station in parallel, wherein the user equipment receives, from the first base station, a notification regarding communication by the user equipment with the first base station and the second base station in parallel, and the user equipment transmits, to the first base station, a notification regarding communication by the user equipment with the first base station and the second base station in parallel (in one case, PeNB has the only RRC connection to the UE, Para [0064], UE configured for inter-eNB carrier aggregation, Para [0066] and RRC exchange between PeNB and UE, Fig. 7, RRC RE-Config message between PeNB and UE for inter-eNB CA configuration, step 717, also see page 28 from provisional 61/615,062); but does not disclose the first base station and the second base station communicate with a base station controller in parallel, the first base station transmits, to the base station controller, a notification regarding communication by the first base station and the second base station with the base station controller in parallel and the base station controller transmits, to the first base station, a notification regarding communication by the first base station and the second base station with the base station controller in parallel.  Iguchi discloses the base station controller communicates with first and second base stations, and the mobile can communicate simultaneously to both stations as well, where the base station controller exchanges messages with each base station, Para [0019]/Fig. 1.


Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liao, in view of Iguchi and in view of Aminaka (US 2013/0010702, hereinafter Aminaka).

Regarding claim 16, Liao discloses the mobile communication system as claimed in claim 13, but not wherein in a control plane, the first base station communicates with the user equipment and the first base station communicates with the radio network controller, and in a user plane, the second first eNB communicate control signals (dash line) to UE and the MME, Fig. 2a and second eNB communicates data (solid line) to UE and SGW, Fig. 2a.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Aminaka in the system of Liao with Iguchi in order to improve downlink throughput and handle delay difference between data reaching the serving eNB and the Comp eNB.
Regarding claim 17, Liao discloses the mobile communication system as claimed in claim 16, but not wherein in the user plane, the second base station communicates directly with the radio network controller.  Aminaka discloses direct U-plane connection between second eNB and SGW, Fig. 2a.
Regarding claim 18, Liao discloses the mobile communication system as claimed in claim 16, wherein in the user plane, the first base station communicates directly with the user equipment and the second base station communicates with the radio network controller via the first base station.  Aminaka discloses the second eNB can get data signals from SGW via the first eNB, Fig. 2b.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liao, in view of Iguchi, in view of Aminaka and in view of Reddiboyana et al (US 2014/0219248, hereinafter Reddiboyana).

Regarding claim 15, Liao discloses the mobile communication system as claimed in claim 13, but not wherein the radio network controller includes: a mobility management device that communicates with the first base station in a control plane and a gateway station that communicates with the second base station in a user plane.  Aminaka discloses MME and serving eNB can communicate control signals and SGW and Comp eNB can communicate data signals, Fig. 2a; 				nor discloses the mobility management device transmits, to the gateway station, a notification regarding communication by the first base station and the second base station with the radio network controller in parallel, and the gateway station transmits, to the mobility management device, a notification regarding communication by the first base station and the second base station with the UE may connect to multiple HeNBs simultaneously, Para [0047] and MME and SGW exchange modify bearer messages, Fig. 9, create bearer messages, Fig. 10 and exchange other messages as well, Fig. 11-20.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Reddiboyana in the system of Liao in view with Iguchi and Aminaka in order to distribute bearers of multiple PDNs across multiple eNBs and maintain RRC connections in parallel.


Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive.  The Applicant amends the limitations in the claim and argues the references do not disclose the amended limitations.  Applicant argues Iguchi does not exchange messages with the first base station but exchanges messages with a second base station, therefore does not disclose the limitation of a first base station transmitting to the BSC notification regarding parallel communications.  In response, Iguchi actually discloses a base station controller communicates with said base stations (i.e. the first and second base stations) and controls said base stations, Para [0019].  This means the BSC is communicating with the first and second base station not just the second BS.  							Applicant tries to overcome the 112 rejections by amending the specification, stating the specification should of stated a base station controller instead of an radio network controller.  In response, the RNC or now the BSC was mentioned once in the background section of the specification.  Neither the Applicant’s specification or drawing describe the BSC performing said limitations.  It is the MME and/or SGW performing said limitations not the BSC, which is from 2G access network.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461